THIRD AMENDMENT TO INVESTOR RIGHTS AGREEMENT

          THIRD AMENDMENT dated as of October 27, 2005 to the INVESTOR RIGHTS
AGREEMENT dated as of September 14, 2004 by and among INTERPOOL, INC., a
Delaware corporation (the "Company"), and the investors signatory hereto (each a
"Holder" and, collectively, the "Holders").

W I T N E S S E T H :

          WHEREAS, the Company, the Holders and certain other investors party
thereto (the Holders, together with such other investors, being referred to
collectively as the "Original Investors") entered into a Securities Purchase
Agreement dated as of September 14, 2004 (the "Purchase Agreement"), pursuant to
which the Company issued to the Original Investors certain warrants to purchase
a total of 8,333,333 shares of the Company’s common stock (the "Warrants");

          WHEREAS, the Company and the Original Investors entered into an
Investor Rights Agreement dated as of September 14, 2004 (the "Original Investor
Rights Agreement"), pursuant to which the Company agreed to use its commercially
reasonable efforts to register the Warrants and the shares underlying the
Warrants under the Securities Act of 1933 for the benefit of the Original
Investors; and

          WHEREAS, the Company and certain of the Original Investors entered
into Amendments dated as of April 26, 2005 and June 29, 2005 (the "Previous
Amendments") to the Original Investor Rights Agreement, pursuant to which the
Company and such Original Investors agreed to amend the Original Investor Rights
Agreement (such agreement, as so amended, being referred to as the "Investor
Rights Agreement") as set forth therein;

          WHEREAS, the Company and the Holders, who constitute the holders of a
majority of the "Transfer Restricted Securities" (as defined in the Investor
Rights Agreement), now desire to further amend the Investor Rights Agreement, as
hereinafter set forth.

          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:

           SECTION 1.      AMENDMENT TO INVESTOR RIGHTS AGREEMENT. Subject to
the occurrence of the Effective Date (as defined herein), the Investor Rights
Agreement is hereby amended as follows:

          (a) by deleting in its entirety Section 5, entitled "Liquidated
Damages" and inserting, in lieu of such section, the following: "[Intentionally
Omitted]";


          (b) by deleting from Section 1, entitled "Definitions," the defined
terms "Registration Default" and "Registration Default Period"; and


          (c) by deleting from Section 3, entitled "Shelf Registration," the
phrase "subject to the provisions of Section 3(c) and 5(a) hereof" and
inserting, in lieu of such phrase, the following: "subject to the provision of
Section 3(c) hereof".


           SECTION 2.      Effectiveness. This Amendment shall become effective
on the date (the "Effective Date") that the following conditions have been
satisfied:

          (a) this Amendment shall have been executed by the Company and a
majority of the holders of Transfer Restricted Securities; and


          (b) the Company's registration statement on Form S-1 (File No.
333-127088) relating to the Warrants and the shares of common stock underlying
the Warrants is declared effective by the Securities and Exchange Commission.


           SECTION 3.      EFFECT ON INVESTOR RIGHTS AGREEMENT.

          (a) On and after the Effective Date, each reference in the Investor
Rights Agreement to "this Agreement", "herein", "hereof", "hereunder" or words
of similar import, shall mean and be a reference to the Investor Rights
Agreement as amended hereby.


          (b) Except as specifically amended above in connection herewith, the
Investor Rights Agreement shall remain in full force and effect and is hereby
ratified and confirmed.


          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Original Investors or the Holders under the Investor
Rights Agreement or any document executed in connection therewith.


           SECTION 4.      GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

           SECTION 5.      COUNTERPARTS. This Amendment may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

           IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

INTERPOOL, INC.


By:                                           
      Name:
      Title:


GREYWOLF CAPITAL PARTNERS II LP


By:                                           
      Name:
      Title:


GREYWOLF CAPITAL OVERSEAS FUND


By:                                           
      Name:
      Title:


GREYWOLF HIGH YIELD MASTER FUND


By:                                           
      Name:
      Title:



CASPIAN CAPITAL PARTNERS, LP



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor


By:                                           
      Name:
      Title:




MARINER LDC



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor
By:                                           
      Name:
      Title:



MARINER OPPORTUNITIES FUND, LP



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor


By:                                           
      Name:
      Title:




MARINER VOYAGER MASTER FUND, LTD



By: MARINER INVESTMENT GROUP, INC.,
      as Investment Advisor


By:                                           
      Name:
      Title:




RIVA RIDGE MASTER FUND, LTD.



By: RIVA RIDGE CAPITAL MANAGEMENT
      LP, As Investment Manager

By: RIVA RIDGE GP LLC, GP to the
      Investment Manager


By:                                           
      Name:
      Title:




MARINER LDC



By: RIVA RIDGE CAPITAL MANAGEMENT
      LP, As Investment Manager


By:                                           
      Name:
      Title:




GOLDMAN, SACHS & CO.


By:                                           
      Name:
      Title:
